-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	Applicant’s response dated June 8, 2022 is acknowledged. 
Priority
This application is a 371 of PCT/FR2017/051844 filed on 07/06/2017, claiming foreign
priority in French application FR 16 56 555 filed on 07/07/2016. 
Claim Status
Claims 18-20, 22, 23, 26-28, 30, and 32-36 are pending. Claims 1-17, 21, 24, 25, 29, and 31 were cancelled. Claims 18-20, 22, 23, 26-28, 30, 35, and 36 are examined on the merits. Claims 18-20, 22, 23, 26-28, 30, 35, and 36 were amended. Previously withdrawn claims 32-34 are rejoined.
Withdrawn Claim Objections
Objections to claims 18-20, 22, 23, 26-28, 30, 35, and 36 are withdrawn because objections were obviated with claim amendments.
Withdrawn Claim Rejections — 35 USC § 112
Rejections of claims 18-20, 22, 23, 26-28, 30, 35, and 36 are withdrawn because rejections were obviated with claim amendments.  
Election/Restriction
Claims 18-20, 22, 23, 26-28, 30, 35, and 36 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 32-34, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 8, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jenae C. Gureff on June 20, 2022.
The application has been amended as follows:
Replace claim 32 with 
--A depilatory method comprising heating the adhesive composition of claim 18 between 50°C and 75°C to form a warm paste, applying a layer of the warm paste to skin in need of depilation, cooling the layer of the warm paste to form a solidified layer, and peeling the solidified layer off the skin in the opposite direction of the growth of the hair.--.  
Replace claim 33 with 
--A depilatory method comprising heating the adhesive composition of claim 19 between 50°C and 75°C to form a warm paste, applying a layer of the warm paste to skin in need of depilation, cooling the layer of the warm paste to form a solidified layer, and peeling the solidified layer off the skin in the opposite direction of the growth of the hair.--.
Replace claim 34 with
--The depilatory method according to claim 32, wherein the cyclopentadiene resin is present in a concentration of at least 60% by weight.--. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed subject matter is novel in view of the prior art of record. The closest prior art of record is Mathews (US 4,282,877 Date of Patent August 11, 1981) which is related to compositions for hair removal comprising a pressure sensitive adhesive and wax (Abstract). The compositions comprise a wax, a tackifier, a softener, and modifiers. Waxes include natural rubber, butyl rubber, butadiene styrene, block styrene, ethylene vinyl acetate, polyvinyl acetate, ethyl cellulose, and natural waxes. The tackifiers include terpenes, rosin derivatives, cumarone indene, hydrocarbon resins, and terpene phenolics (column 2 lines 10-26). Based on the examples 1-3, the tackifiers are present in a concentration of 68, 65, and 68.5 wt. % and the wax is present in a concentration of 10 and 9 wt. % (column 3). The claimed compositions are not obvious over Mathews because it would not have been obvious to the skilled artisan to modify Mathews’ composition by replacing the tackifiers with a cyclopentadiene resin, and by replacing the wax with ethylene/octene copolymer to arrive at the claimed composition. Cyclopentadiene resin and ethylene/octene copolymer are known in the prior art, however it would not have been obvious to the skilled artisan to combine the two in order to form a hair removing composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 18-20, 22, 23, 26-28, 30, and 32-36 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617